Case 8:19-cv-00302-AG-KES Document 6 Filed 02/15/19 Page 1 of 1 Page ID #:67




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
 Case No. SACV 19-00302 AG (KESx)            Date                       February 15, 2019
 Title      PRITISH VORA v. EQUIFAX INFORMATION SERVICES, LLC, ET AL.




 Present: The Honorable      ANDREW J. GUILFORD
           Lisa Bredahl                        Not Present
          Deputy Clerk                  Court Reporter / Recorder          Tape No.
      Attorneys Present for Plaintiffs:           Attorneys Present for Defendants:

 Proceedings:         [IN CHAMBERS] ORDER FOR STATUS CONFERENCE


Plaintiff’s complaint concerns issues that Congress has found to be important in an area
where damages are often not substantial. The Court and the parties are required to “secure the
just, speedy, and inexpensive determination” of this case. Fed. R. Civ. P. 1.

The Court ORDERS Plaintiff, individually or through counsel, to attend a hearing prepared to
review how the Court and the parties’ can meet this requirement in this case. The Court
further ORDERS Plaintiff to be sure that all parties who have been served or have appeared
receive this order.

If Defendants have been served or have appeared before the date of this hearing, or if the
interests of justice require, the hearing will be an expedited scheduling conference under
Federal Rules of Civil Procedure 16(b) and 26(f), and the Court ORDERS all parties to attend.
The parties aren’t required to file any documents before this scheduling conference, but are
required to confer to meet the requirements of Rule 26(f).

The Court ORDERS that this hearing take place on March 18, 2019 at 9:00 a.m.

                                                                                      :     0
                                                     Initials of Preparer    lmb




                                   CIVIL MINUTES – GENERAL
                                            Page 1 of 1
